IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-21-00160-CR
                                  No. 10-21-00161-CR

                        IN RE JAMES TYRON RIGGS, SR.

                                  Original Proceeding

                            From the 66th District Court
                                 Hill County, Texas
                          Trial Court Nos. 37718 and 37717


                            MEMORANDUM OPINION


       James Tyron Riggs, Sr., acting pro se, has presented a single document entitled

“Petition for Writ of Mandamus and Prohibition” for two trial court case numbers. The

document was filed on July 9, 2021, even though it reflects that it was not served on the

real-party-in-interest, which is the State of Texas through its district attorney in Hill

County.    Nevertheless, on our own initiative and to expedite a decision in these

proceedings, we suspend the operation of the rule regarding service and issue this

opinion. See TEX. R. APP. P. 2, 9.5, and 52.2.

       The petitions seek to compel the Respondent, the trial court judge, to rule on pro

se motions, filed in these two criminal proceedings. The motions seek dismissal of the
criminal proceedings because, according to the motions, the proceedings have been

pending for an excessive amount of time, well beyond the statute of limitations and the

“180-day rule.”

        Based on the record provided in the form of an appendix to the petitions, Riggs,

who is currently incarcerated based on a conviction from another proceeding, is

represented by counsel in the pending criminal proceedings. And although there is a

suggestion that counsel has filed a motion to withdraw, there is no indication that the

motion has been granted or that Riggs is not currently represented by counsel in those

proceedings.      A defendant in a criminal proceeding is not entitled to hybrid

representation. See Robinson v. State, 240 S.W.3d 919, 922 (Tex. Crim. App. 2007). As long

as Riggs is represented by counsel, the trial court has no duty to rule on a pro se motion

absent extraordinary circumstances not presented here. See id. Moreover, this Court has

no jurisdiction of a petition for a writ of prohibition other than to protect the jurisdiction

of the Court. See TEX. GOV'T CODE ANN. § 22.221(a) ("Each court of appeals or a justice of

a court of appeals may issue a writ of mandamus and all other writs necessary to enforce

the jurisdiction of the court."); In re Wyatt, 110 S.W.3d 511, 511 (Tex. App.—Waco 2003,

orig. proceeding); In re Salas, 994 S.W.2d 422, 423 (Tex. App.—Waco 1999, orig.

proceeding). Riggs has not asserted any basis for which a writ of prohibition is necessary

to protect the jurisdiction of this Court.




In re Riggs                                                                             Page 2
        Accordingly, the petitions for writ of mandamus are denied and the petitions for

writ of prohibition are dismissed for want of jurisdiction.



                                                TOM GRAY
                                                Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Rose1
Petitions for writ of mandamus denied
Petitions for writ of prohibition dismissed
Opinion delivered and filed July 14, 2021
Do not publish
[OT06]




1The Honorable Jeff Rose, Former Chief Justice of the Third Court of Appeals, sitting by assignment of the
Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.

In re Riggs                                                                                        Page 3